Citation Nr: 1444941	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  12-05 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for nasopharyngeal cancer.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to Oct0ober 1969. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

A Board videoconference hearing was conducted in November 2013 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) files associated with the appellant's claim.  With the exception of the November 2013 hearing transcript, a review of the documents in Virtual VA reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  The VBMS file does not contain any documents.


FINDINGS OF FACT

1.  Nasopharyngeal cancer is not a disorder presumed to be caused by exposure to herbicides used in the Republic of Vietnam, including Agent Orange.
 
2.  Nasopharyngeal cancer was not present during service or manifested to a compensable degree within one year after discharge from active duty; it was first diagnosed decades after service discharge; and it is not attributable to service, to include as a result of presumptive herbicide exposure therein.


CONCLUSION OF LAW

Nasopharyngeal cancer was not incurred in or aggravated during active service, may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  See also Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Duty to assist letters issued in September and November 2009 and sent prior to the initial unfavorable rating decision of January 2010, generally advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The letters also informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's file contains the Veteran's service treatment records (STRs), private medical records, and private medical opinions provided in 2009 and 2013.  

VA's duty to assist also includes obtaining an examination and/or medical opinion when necessary to make an adequate determination.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  A VA medical opinion was provided in January 2012 and has been added to the record.  The Veteran has not maintained that this opinion is inadequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).

In addition, the Veteran provided testimony at Board video conference hearing held in November 2013.  At that time, the Veteran was provided an opportunity to set forth his contentions before the Veterans Law Judge (VLJ) who presided over that hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

During the 2013 hearing, the VLJ identified the issue on appeal.  In addition, information was solicited regarding the Veteran's military history, and his post-service history of symptomatology and treatment, and he explained why he believed his claimed disability to be service-related.  The VLJ noted the elements necessary to substantiate the claim.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  At the hearing, additional evidence was added to the file which was accompanied by a waiver.  The Board finds that, consistent with Bryant, the VLJ conducting that hearing complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

Neither the Veteran nor his representative has identified any additional, outstanding records pertinent to the claim herein decided that have not been requested or obtained.  Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Background

In August 2009, the Veteran filed a service connection claim for nasopharyngeal cancer.  Also provided at that time was a fact sheet from www.webmd.com relating to general information about nasopharyngeal cancer.  

The Veteran's DD 214 reflects that he served with the United States Army and had an MOS of medical supply and parts specialist.  Service in Vietnam from May 1966 to May 1967 is also reflected. 

The STRs are entirely negative for any clinical indications or diagnosis of nasopharyngeal cancer. 

Private records from Memorial Hospital Southwest reflect that the Veteran was seen in December 1999, at which time a T2 clinically N1 nasopharyngeal carcinoma was assessed.  The history indicated that the Veteran was hit in the face on the job in 1970, with subsequent problems affecting the left eye and recurrent nasal congestion.  There was no mention of Agent Orange exposure or etiology at that time.  Records of 2000 reveal treatment with radiation therapy. 

The file contains an October 2009 medical statement of Dr. A.P.  The doctor stated that nasopharyngeal cancer was initially diagnosed in 2000 and was treated with chemotherapy and radiation.  It was observed that there was no clear evidence of Agent Orange causing such cancers; however, this possibility cannot be ruled out.  

Also on file is an October 2009 medical statement of Dr. J.C.M., Jr. indicating that the Veteran was long-time patient who was diagnosed with nasopharyngeal carcinoma in 1999, treated successfully with radiation and chemotherapy.  The doctor observed that nasopharyngeal carcinoma was relatively rare, with increased risk factors including occupational exposure to fumes, smoke and chemicals.  The doctor opined that certainly, the Veteran's exposure to Agent Orange could have played a significant role in the development of the tumor.  It was noted that statistics from the American Cancer Society revealed a 0.7/100,000 incidence of this tumor.  The doctor estimated that if this were the actual rate, there should only be 27 cases, based on the number of servicemen in Vietnam.  He observed that his research revealed at least 100 cases, which was a much higher incidence than would be expected in the general population.   

In January 2012, a VA medical opinion was offered for the record based on a review of the claims folder to the effect that it was less likely than not that nasopharyngeal carcinoma was incurred in or caused by service.  The doctor indicated that in rendering this opinion the following resources were also consulted: (1) National Institute of Health; (2) National Cancer Institute; (3) Mayo Clinic; and (4) Opranet Journal of rare Diseases.  The doctor recorded the following as scientifically accepted risk factors/etiologies of nasopharyngeal carcinoma: smoking; heavy alcohol intake; exposure to Epstein-Barr; genetics; male sex; and consuming foods heavy in salt.  He observed that Agent Orange was not identified as a causal agent and that VA did not recognize nasopharyngeal carcinoma as a disease presumptively linked to herbicide exposure.   

The Veteran provided testimony at a Board hearing held in November 2013.  The Veteran stated that while serving in Vietnam, he performed security duties and was stationed in Cadala (phonetic).  He indicated that this area was wooded and smelled of burned brush.  He indicated that symptoms at that time included watery eye and a runny nose.  The Veteran indicated that he was treated for nasal cancer in 1999 and that his doctor told him that this could have resulted from service-related Agent Orange exposure.  

At the hearing, additional evidence was presented for the record which was accompanied by a waiver.  This evidence includes a second medical statement of Dr. J.C.M., Jr., dated in October 2013.  In the statement, the doctor mentioned that he had been treating the Veteran for 15 years and was aware of his military history of exposure to Agent Orange.  The doctor opined that he suspected that this was the cause of the development of the Veteran's primary nasopharyngeal carcinoma.  He continued indicating that, "[A]s you know Agent Orange has been implicated in the development of nasopharyngeal carcinoma."  The doctor concluded that it was more likely that not that the Veteran's exposure to Agent Orange as well as dioxins stemming from his military service in Vietnam are the primary cause of the nasopharyngeal carcinoma.  

Also added to the file was a copy of an April 2008 Board decision granting service connection for nasopharyngeal carcinoma.  The grant was based in part on evidence provided by a VA examiner to the effect that nasopharyngeal carcinoma should be included as a presumptive condition.   

Analysis

The Veteran contends that exposure to Agent Orange and possibly other environmental toxins in service led to the development of nasopharyngeal carcinoma.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In addition, a malignant tumor will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shown as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013). 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id.  (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").

In addition, as to presumptive service connection, certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Respiratory cancers, such as cancers of the lung, bronchus, larynx, or trachea, are listed as diseases that have been associated with Agent Orange exposure.  Nasopharyngeal carcinoma is not, however, listed as a disease associated with herbicide exposure for purposes of the presumption.  See 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

Unquestionably, nasopharyngeal cancer was diagnosed in 1999 in this case, establishing the presence of the currently claimed disability. 

The evidence establishes that the Veteran served in the Republic of Vietnam from May 1966 to May 1967.  Therefore, exposure to herbicide agents during service is presumed by regulation.  However, with regard to the question of entitlement to service connection on a presumptive basis due to herbicide exposure, nasopharyngeal cancer is not included on the list of diseases associated with herbicide exposure for purposes of the presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Thus, the automatic presumption of service connection afforded for certain specific diseases associated with exposure to herbicides, specifically Agent Orange, is not for application. 

The Veteran has essentially maintained that nasopharyngeal cancer should be considered a presumptive respiratory cancer.  VA specifically set forth which respiratory cancers were associated with Agent Orange and other herbicide exposure, and in so doing did not include cancer of the nasopharynx.  That omission was intentional.  75 Fed. Reg. 81332 -3 (December 27, 2010).  VA has specifically determined that nasopharyngeal cancer is not associated with exposure to herbicide agent for purposes of the presumption.  See Health Effects Not Associated With Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540 -53 (Jun. 8, 2010); 72 Fed. Reg. 32,395 -407 (June 12, 2007) (emphasis added).  That is, taking account of the available evidence and the analyses of National Academy of Sciences, the Secretary has found that the credible evidence against an association between herbicide exposure and cancer of the pharynx and nasal cavity outweighs the credible evidence for such an association, such that he has determined that a positive association does not exist.  This determination was based on thorough and substantive medical research, and provides very strong evidence against presumptive service connection for nasopharyngeal cancer due to herbicide exposure.  Thus, VA has limited the respiratory cancers to those areas that it specifically listed under 38 C.F.R. § 3.309(e), not including nasopharyngeal cancer. 

The Board now turns to whether entitlement to service connection for nasopharyngeal carcinoma is warranted on a direct basis or as being present on a presumptive basis within one year of service separation.  Combee v. Brown, 34 F.3d. 1039 (Fed. Cir. 1994).  Initially, as the diagnosis of nasopharyngeal cancer was not made during service or until decades after the Veteran's discharge from service, the one year presumption does not apply. 

The file contains several medical opinions addressing the likelihood that the Veteran's nasopharyngeal cancer is linked to service, specifically to herbicide exposure sustained therein.  As an initial matter, the Board notes that a review of the private clinical records of 1999 and 2000, documenting the Veteran's initial diagnosis of nasopharyngeal carcinoma and subsequent treatment, fail to in any way establish or even suggest the Veteran's military service, to include presumptive service-related herbicide exposure, as a causative factor.  

The file contains an October 2009 statement of Dr. A.P, to the effect that while there was no clear evidence of Agent Orange causing nasopharyngeal cancer; this possibility cannot be ruled out.  Medical evidence that is speculative, general, or inconclusive in nature, such the aforementioned commentary does not provide persuasive support for a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

The Board has also considered the 2 medical opinions provided by Dr. J.C.M., Jr., finding both flawed in this case and accordingly of low probative value.  In the first opinion provided in October 2009, Dr. J.C.M., Jr. observed that nasopharyngeal carcinoma was relatively rare, with increased risk factors including occupational exposure to fumes, smoke and chemicals.  The doctor opined that certainly, the Veteran's exposure to Agent Orange could have played a significant role in the development of the tumor.  He cited to statistics from the American Cancer Society revealing a 0.7/100,000 incidence of this tumor.  The doctor estimated that if this were the actual rate, there should only be 27 cases, based on the number of servicemen in Vietnam.  He observed that his research revealed at least 100 cases, which was a much higher incidence than would be expected in the general population.   

The Board having also accessed the American Cancer Society website (http://www.cancer.org/cancer/nasopharyngealcancer/detailedguide/nasopharyngeal-cancer-key-statistics, last revised and reviewed in September 2013), finds as true that nasopharyngeal cancer is fairly rare.  Statistics reveal that in most parts of the world (including the United States), there is less than one case for every 100,000 people each year; it was estimated that in 2013, about 2,900 cases would occur in the United States.  However, it would appear that the doctor's calculations are incorrect as they did not reflect consideration of the number of diagnoses occurring each year.  Moreover, he provided absolutely no support for his reported research showing that he was aware of at least 100 cases.  Further, again, the use of the word "could" renders the opinion speculative.  Medical evidence that is speculative, general, or inconclusive in nature, cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

With respect to the second opinion of Dr. J.C.M., Jr., dated in October 2013, the doctor opined that he suspected that Agent Orange was the cause of the development of the Veteran's primary nasopharyngeal carcinoma.  He continued, indicating that, "[A]s you know Agent Orange has been implicated in the development of nasopharyngeal carcinoma."  The doctor concluded that it was more likely that not that the Veteran's exposure to Agent Orange as well as dioxins stemming from his military service in Vietnam are the primary cause of the nasopharyngeal carcinoma.  However, this opinion lacks probative value, as it is based on an inaccurate factual premise that "Agent Orange has been implicated in the development of nasopharyngeal carcinoma."  

Presumptive service connection under 38 U.S.C.A. § 1116(b)(1) is warranted for a disease when a positive statistical association exists between Agent Orange exposure and the occurrence of a disease in humans.  VA is not, however, required to grant presumptive service connection for disabilities not on VA's presumptive herbicide list on the basis of the opinions of individual doctors that there is a statistical correlation between herbicide exposure and such disabilities.  To allow the opinions of individual doctors to trump the collective view of experts on the issue of whether a statistical association with herbicide exposure exists with respect to a particular disease would be an impermissible expansion of available remedies beyond those explicitly provided by Congress.  See Polovick v. Shinseki, 23 Vet. App. 48, 52-53 (2009).  

Further, according to the American Cancer Society website (referenced in the October 2009 opinion of Dr. J.C.M., Jr.), neither military service nor herbicide/Agent Orange exposure have been identified as risk factors for the development of nasopharyngeal cancer (http://www.cancer.org/cancer/nasopharyngealcancer/detailedguide/nasopharyngeal-cancer-risk-factors.  The risk factors that were identified included: gender - found twice as often in males as it is in females; race/ethnicity and locale; diet; Epstein-Barr virus infection; genetic factors; family history; tobacco and alcohol use; and possibly workplace exposures - some studies have suggested that workplace exposure to formaldehyde or wood dust may increase the risk, but not all studies have shown this and this link isn't clear. 

Essentially, Dr. J.C.M., Jr. provided no substantiation for the conclusion that Agent Orange has been implicated in the development of nasopharyngeal carcinoma, and a substantial body of evidence as identified above refutes that premise as inaccurate.  (1993); Swann v. Brown, 5 Vet. App. 229 (1993)) (holding that the Board is not bound to accept medical opinions that are based upon an inaccurate factual premise).  See also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).

Here the Board concludes that the findings of the National Academy of Sciences and American Cancer Society are more probative than the unsubstantiated commentary and opinions of Dr. J.C.M., Jr., regarding the complex matter of whether a positive statistical association exists between Agent Orange exposure and the subsequent development of nasopharyngeal carcinoma, noting that Dr. J.C.M., Jr. also qualified one opinion with equivocal language.  See Obert v. Brown, 5 Vet. App. 30 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Winsett v. West, 11 Vet. App. 420 (1998).  Inasmuch as the opinions of Dr. J.C.M., Jr are flawed in the aforementioned ways, they are accorded little probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461

In contrast, the file contains a VA opinion provided in January 2012 to the effect that it was less likely than not that nasopharyngeal carcinoma was incurred in or caused by service.  The doctor indicated that in rendering this opinion the following resources were also consulted: (1) National Institutes of Health; (2) National Cancer Institute; (3) Mayo Clinic; and (4) Opranet Journal of rare Diseases.  The doctor recorded the following as scientifically accepted risk factors/etiologies of nasopharyngeal carcinoma: smoking; heavy alcohol intake; exposure to Epstein-Barr; genetics; male sex; and consuming foods heavy in salt.  He observed that Agent Orange was not identified as a causal agent and that VA did not recognize nasopharyngeal carcinoma as a disease presumptively linked to herbicide exposure.  

Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The reasons supporting the opinion are detailed above and reflect review of the Veteran's specific clinical history, and review of reliable medical literature.  Therefore, Board finds no adequate basis to reject the competent medical opinion provided by VA for the record based on a lack of credibility or probative value, and finds the opinion to be of significant probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).).  In addition, the Veteran has not provided any competent evidence to rebut this opinion or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

In support of the claim, the Veteran also submitted a Board decision dated in 2008 granting service connection for nasopharyngeal carcinoma.  The Board observes that decisions of the RO or the Board are not precedential, nor are they binding on Board decisions in other cases.  See 38 C.F.R. § 20.1303 (2013).  Here, the evidence before the Board in that case has not been presented in this case, and as such, is of no probative value in establishing a relationship between the Veteran's claimed nasopharyngeal carcinoma and active duty.

To the extent that the Veteran himself asserts he suffers from nasopharyngeal carcinoma as a result of exposure to Agent Orange and/or other environmental factors in service, the Board does not question the Veteran's sincerity in his belief that his currently claimed condition is etiologically related to such a cause.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, providing an opinion regarding the complex matter of etiology of nasopharyngeal cancer, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  Accordingly, the Veteran's opinions in this regard are not competent, are therefore are of no probative value in this case.

The Board finds that the preponderance of the evidence is against the Veteran's service connection claim for nasopharyngeal cancer.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied. 


ORDER

Service connection for nasopharyngeal cancer is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


